DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/784,862, filed on 02/07/2020.
Claims 1-20 have been examined and are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-4, 7, 13-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todd et al. (US 2017/0366026; Hereinafter “Todd”).
Regarding claim 1, Todd teaches a computer-implemented method performed by a first device for authenticating a second device physically attached to the first device, the computer-implemented method comprising: 
detecting a physical attachment of the second device to the first device (Todd: Para. [0031], Then, in 404, a device may be attached or coupled to the charger. Following this, in 406, power may be temporarily supplied from the charger to the mobile device it is connected to. [charger = first device; mobile device = second device]); 
in response to the detection, receiving an indication of one or more capabilities of the second device and performing an authentication procedure with the second device (Todd: Para. [0032], Still referring to exemplary FIG. 4, after the device is connected to the charger and power is temporarily supplied, in 408 the device may prompt a user to enter a security measure. Para. [0023], The biometric device 102 may be such that it can read biometric data to provide or deny access or capabilities associated with the charger 100. For example, the biometric device 102 may be coupled to or capable of actuating a locking mechanism or lockout capabilities associated with the charger 100. Such capabilities can include, but are not limited to, providing power or charging capabilities to an authorized mobile device or authorized user, transmitting an accepted message to an authorized device or unauthorized device regarding access to the charger 100, denying power or preventing charging of an unauthorized device, data and/or communication transmissions to and from a remote server, communicating with a software application on a mobile communication device, and the like); 
determining, based on the authentication procedure, whether to allow use of the one or more capabilities of the second device (Todd: Para. [0033], Alternatively, if a security measure is reviewed by the charger and accepted, in 418 the charger may be fully activated and continuous, uninterrupted power may be supplied to the device. Power may then be supplied, or the charger will remain inactive, depending on the above-described circumstances, until 420 when the device is disconnected from the charger or the charger is otherwise disconnected from a power supply. Para. [0023], . For example, if unauthorized use or unauthorized biometric data is inputted into charger 100 or biometric sensor 102, a switch embedded in biometric sensor may deactivate the charger or otherwise prevent use. The switch may be any type of switch, for example a software switch, data switch, mechanical switch, or the like. In some alternative exemplary embodiments, mobile communication device charger 100 may also have capabilities to actively couple the charger 100 to a mobile communication device and prevent its removal, or deny access to mobile device connector 108 until authorized access is made via biometric sensor 102. Para. [0038]); and 
interacting with the second device, in accordance with the determination (Todd: Para. [0023], In some alternative exemplary embodiments, mobile communication device charger 100 may also have capabilities to actively couple the charger 100 to a mobile communication device and prevent its removal, or deny access to mobile device connector 108 until authorized access is made via biometric sensor 102. Para. [0033]).
Regarding claim 2, Todd teaches the computer-implemented method of claim 1, wherein the authentication procedure is a hardware-based authentication procedure (Todd: Para. [0037], For example, according to an exemplary embodiment, a power feed may be configured to transmit, via a power line data transmission, one or more codes or a set of codes to be transmitted to the mobile communication device charger 100, which may operate as a receiver for such a data transmission. In an exemplary embodiment, a code may be a fixed code or set of codes, or may be a dynamic code or set of codes (such as, for example, an algorithmically generated and/or random code) or a combination of the two as may be desired. In some exemplary embodiments of a power feed, such a code or set of codes may be provided by a wall outlet, a circuit breaker, an electrical meter, an electrical transformer, an electrical generator coupled to the power feed, or any other device that may be coupled to the power feed, such as may be desired. In some exemplary embodiment, such codes may be inserted into the power feed at more than one of the multiple possible locations. Para. [0038]).
Regarding claim 3, Todd teaches the computer-implemented method of claim 2, wherein the hardware-based authentication procedure is performed at a physical layer of the first device (Todd: Para. [0037], For example, according to an exemplary embodiment, a power feed may be configured to transmit, via a power line data transmission, one or more codes or a set of codes to be transmitted to the mobile communication device charger 100, which may operate as a receiver for such a data transmission. In an exemplary embodiment, a code may be a fixed code or set of codes, or may be a dynamic code or set of codes (such as, for example, an algorithmically generated and/or random code) or a combination of the two as may be desired. In some exemplary embodiments of a power feed, such a code or set of codes may be provided by a wall outlet, a circuit breaker, an electrical meter, an electrical transformer, an electrical generator coupled to the power feed, or any other device that may be coupled to the power feed, such as may be desired. In some exemplary embodiment, such codes may be inserted into the power feed at more than one of the multiple possible locations. Para. [0038]).
Regarding claim 4, Todd teaches the computer-implemented method of claim 1, wherein the authentication procedure is a software-based authentication procedure (Todd: Para. [0019], For example, the mobile communication device charger 100 can include an integrated biometric sensor 102, or another input sensor or component, which may allow for the input of data. Para. [0024], In still a further exemplary embodiment, the biometric sensor 102 may be any type of biometric device. For example, the biometric sensor 102 can be a fingerprint reader or sensor, as shown in exemplary FIGS. 1A and 1B. Alternatively, the biometric device could be a finger vein scanner, retinal scanner, or the like. Thus, a user may put his or her finger (or other appropriate body part) in a sensing area of the biometric sensor 102. Para. [0007], prompting input of biometric information on a biometric sensor on the battery charger; inputting biometric information on the biometric sensor; comparing the inputted biometric information with stored, authorized biometric information; providing continuous power from the battery charger to the mobile device when the inputted biometric information is authorized; [comparison done in software]).
Regarding claim 7, Todd teaches the computer-implemented method of claim 1, wherein the one or more capabilities comprises at least one of. (i) support for charging at one or more supported charge currents or (ii) support for data exchange (Todd: Para. [0023], Such capabilities can include, but are not limited to, providing power or charging capabilities to an authorized mobile device or authorized user, transmitting an accepted message to an authorized device or unauthorized device regarding access to the charger 100, denying power or preventing charging of an unauthorized device, data and/or communication transmissions to and from a remote server, communicating with a software application on a mobile communication device, and the like.).
Regarding claim 13, Todd teaches the computer-implemented method of claim 1, further comprising prompting a user to approve use of the one or more capabilities of the second device, based on the authentication procedure, prior to interacting with the second device (Todd: Para. [0063], In some exemplary embodiments, the authentication code may be provided by another method. For example, according to an exemplary embodiment, the authentication code may be provided by an application running on the user's mobile device. For example, when the user loads an application that may be used to provide an application-specific authentication to the charger 100, the application may provide a button or other dialog by which the user can select to remotely authorize the use of the charger 100. Para. [0064], the charger 100 may be configured so that a user may have to first authorize the use of the charger 100 in person, for example by coupling a device to the charger 100 or scanning a fingerprint on the biometric sensor 102 of the charger 100, and may then be able to extend the length of time over which the charger 100 stays active by providing one or more remote authorizations.).
Regarding claim 14, Todd teaches the computer-implemented method of claim 13, wherein determining whether to allow use of the one or more capabilities of the second device is further based on whether the user has approved use of the one or more capabilities of the second device (Todd: Para. [0063], In some exemplary embodiments, the authentication code may be provided by another method. For example, according to an exemplary embodiment, the authentication code may be provided by an application running on the user's mobile device. For example, when the user loads an application that may be used to provide an application-specific authentication to the charger 100, the application may provide a button or other dialog by which the user can select to remotely authorize the use of the charger 100. Para. [0064], the charger 100 may be configured so that a user may have to first authorize the use of the charger 100 in person, for example by coupling a device to the charger 100 or scanning a fingerprint on the biometric sensor 102 of the charger 100, and may then be able to extend the length of time over which the charger 100 stays active by providing one or more remote authorizations.).
Regarding claim 15, Todd teaches the computer-implemented method of claim 1, wherein determining whether to allow use of the one or more capabilities of the second (Todd: Para. [0057], For example, according to an exemplary embodiment, a mobile device of a user that is connected to a charger 100 may be used as the authentication code source for a charger 100. In an alternative exemplary embodiment, any other device of a user, such as a laptop computer or an electric car, which may be coupled to a charger 100 may also provide authentication. According to an exemplary embodiment, a specific application on the device may be used to provide authentication, and may be launched by the user in order to provide authentication or may be running at all times. Para. [0059]).
Regarding claim 16, claim 16 is rejected under the same rational as claim 1.
Regarding claim 17, claim 17 is rejected under the same rational as claims 2 and 3.
Regarding claim 19, claim 19 is rejected under the same rational as claim 1.
Regarding claim 20, claim 20 is rejected under the same rational as claims 2 and 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 2017/0366026; Hereinafter “Todd”) in view of Park (US 2020/0389060).
Regarding claim 5, Todd teaches the computer-implemented method of claim 4. Todd does not explicitly teach wherein the software-based authentication procedure is based on an exchange of one or more vendor defined messages with the second device. 
In an analogous art, Park teaches wherein the software-based authentication procedure is based on an exchange of one or more vendor defined messages with the second device (Park: Para. [0297], However, because an authentication function may be supported or may not be supported according to a version of the product and according to the manufacturer, a procedure of determining support of the authentication function and a message to be used for the procedure are required. Further, when only one device of the wireless power transmitting device and receiving device supports an authentication function and when the other device is a legacy product, backward compatibility for a minimum charge function should be satisfied. A device that does not support authentication according to a system policy should support SW (or minimum power of 5 W or less, i.e. 3 W). Para. [0271], Para. [0273], The ID is configured with, for example, 6 bytes and may indicate a manufacturer code of the wireless power transmitting device or a manufacturer code of the wireless power receiving device or may represent wireless power ID (WPID). Para. [0275], When authentication is performed with in-band communication based on the wireless charging certificate format of FIG. 12, mutual full authentication may be completed within a minute, as shown in Table 4.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Park with the system and method of Todd to include wherein the software-based authentication procedure is based on an exchange of one or more vendor defined messages with the second device because this functionality provides for authentication of the devices with manufacturing codes according to a version of the product and the manufacturer (Park: Para. [0004]). 
Regarding claim 18, claim 18 is rejected under the same rational as claims 4 and 5.
 
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 2017/0366026; Hereinafter “Todd”) in view of Terlizzi et al. (US 2013/0138861; Hereinafter “Terlizzi”).
Regarding claim 6, Todd teaches the computer-implemented method of claim 4. Todd does not explicitly teach wherein the software-based authentication procedure is performed by an audio digital signal processor (ADSP) of the first device.  
In an analogous art, Terlizzi teaches wherein the software-based authentication procedure is performed by an audio digital signal processor (ADSP) of the first device (Terlizzi: Para. [0075], Portable electronic device 1002 outputs digital audio to the adapter via a data pin of connector 1102. Adapter 1004 then converts the digital audio using USB device 1108 and a digital to analog converter 1304 and outputs the analog audio over the line out pin of connector 1104. Accessory 1006 can then receive the analog audio and output the audio using, e.g., its speakers. If accessory 1006 is also able to provide charging voltage to the portable electronic device, the portable electronic device may also instruct the adapter to enable a charge path via the USB signal in this mode. In order to provide charging voltage to portable electronic device 1002, adapter 1004 enables USB device 1110 and couples it to the USB pin of connector 1104. This enables portable electronic device 1002 to receive charging voltage over the VBUS line as illustrated in FIG. 11. Claim 11)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Terlizzi with the system and method of Todd to include wherein the software-based authentication procedure is performed by an audio digital signal processor (ADSP) of the first device because this functionality provides for enhanced security via multi-level authentication for a plug connector of an adaptor (Terlizzi: Para. [0006]). 

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 2017/0366026; Hereinafter “Todd”) in view of Kobayashi (US 2015/00046727).
Regarding claim 8, Todd teaches the computer-implemented method of claim 1. Todd does not explicitly teach wherein performing the authentication procedure comprises determining whether the second device supports a same maximum charging current supported by the first device. 
In analogous art, Kobayashi wherein performing the authentication procedure comprises determining whether the second device supports a same maximum charging current supported by the first device (Kobayashi: Para. [0060], The computer 10 changes an overcurrent threshold value to Imax. Also, the computer 10 starts electric power supply at Vmax and Imax. Here, after the start of electric power supply to the UPD device 30, a threshold value of a current value of the overcurrent protection circuit 121b is changed to the maximum current value supplied to the device. When electric power required by the UPD device 30 falls below electric power which the notebook PC can output, authentication of the device is completed in conformity with UPD standards, and electric power supply to the UPD device 30 is started from the notebook PC.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kobayashi with the system and method of Todd to include wherein performing the authentication procedure comprises determining whether the second device supports a same maximum charging current supported by the first device because this functionality provides for determining whether a connected device can operate according to a state of a power source electrical supply (Kobayashi: Para. [0004]). 

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 2017/0366026; Hereinafter “Todd”) in view of Kaechi (US 2018/0241096).
Regarding claim 9, Todd teaches the computer-implemented method of claim 1. Todd does not explicitly teach wherein performing the authentication procedure comprises determining whether the second device is in compliance with a standard.  
(Kaechi: Para. [0028], The CPU 304 performs connected device detection by logic detection and communication of the VBUS line, a D+ line, a D− line, and a CC line. The CPU 304 can determine USB standards with which the power supply apparatus 401 complies from the results of this connected device connection. Examples of the USB standards detectable by the connected device detecting function of the CPU 304 are USB 2.0, USB 3.0, USB 3.1, USB BC, USB PD, and USB Type-C. Para. [0003], When charging a battery pack by power obtained from the VBUS line of a power supply apparatus connected by the USB, an electronic device must grasp the power supply capability of the power supply apparatus connected to the electronic device, and the charging/discharging characteristics of the battery pack connected to the electronic device. The electronic device determines, by performing connected device detection and an enumeration process, the power supply capability of the power supply apparatus connected to the USB, and obtains power from the VBUS line in accordance with the determined power supply capability. The electronic device can also determine whether the battery pack is suitable for the charging/discharging characteristics of the electronic device, by performing battery authentication between the device and an authentication IC of the battery pack.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kaechi with the system and method of Todd to include wherein performing the authentication procedure comprises determining whether the second device is in compliance with a standard because this functionality provides activating and determining specified protocols during connected device detection, enumeration, and battery authentication. (Kaechi: Para. [0004]). 
Regarding claim 10, Todd, in combination with Kaechi, teaches the computer-implemented method of claim 9, wherein the standard is based on a Universal Serial Bus (USB) Type-C Power Delivery (PD) specification (Kaechi: Para. [0028], The CPU 304 performs connected device detection by logic detection and communication of the VBUS line, a D+ line, a D− line, and a CC line. The CPU 304 can determine USB standards with which the power supply apparatus 401 complies from the results of this connected device connection. Examples of the USB standards detectable by the connected device detecting function of the CPU 304 are USB 2.0, USB 3.0, USB 3.1, USB BC, USB PD, and USB Type-C.)

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 2017/0366026; Hereinafter “Todd”) in view of Marlin et al. (US 2013/0198551; Hereinafter “Marlin”).
Regarding claim 11, Todd teaches the computer-implemented method of claim 1. Todd does not explicitly teach wherein determining whether to allow use of the one or more capabilities of the second device comprises determining to allow use of a subset of the one or more capabilities of the second device if the second device is not successfully authenticated.  
In an analogous art, Marlin teaches wherein determining whether to allow use of the one or more capabilities of the second device comprises determining to allow use of a subset of the one or more capabilities of the second device if the second device is not successfully authenticated (Marlin: Para. [0044], Responsive to first authenticator 130a and/or back office 150 recognizing the identity of the mobile device from the sequence of charge draws, back office 150 may validate at step 240 whether the recognized mobile device has permission to draw power. For example, back office 150 may correlate the recognized identity of mobile device 110 with a billing account and it may determine, based on billing activity, payment terms, arrearages, among others, whether to permit the draw of power. If the back office does not permit the draw of power, back office 150 may send a message to first authenticator 130a to block a charging session. For example, first authenticator 130a may control load switch 128a to disconnect mobile device 110, at step 245.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Marlin with the (Marlin: Para. [0012]). 
Regarding claim 12, Todd, in combination with Marline, teaches the computer-implemented method of claim 11, wherein the subset of the one or more capabilities comprises a charge current below a predefined threshold charge current (Marlin: Para. [0044], Responsive to the predetermined time not having elapsed, first authenticator 130a may monitor for an indication that the charge session has ended. For example, first authenticator 130a may monitor for a current draw below a threshold level for a specified period to indicate the end of a charge session. [one capability includes monitoring current draw and determining whether the current draw is below a predetermined threshold]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. US 2016/0378971 by Dunstan
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437